Citation Nr: 1119320	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-34 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cystic lesion, status post removal, of the left femoral neck.

2.  Entitlement to a compensable rating for left fibular arthralgia, status post excision.

3.  Entitlement to a compensable rating for surgical scars on the lower left extremity, status post excision.

4.  Entitlement to a compensable rating for eczema of the bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from January 1978 to October 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO granted a 10 percent rating for a cystic lesion, status post removal, of the left femoral neck, and healed fibula for bone graft with skin scars, effective October 5, 2005.  The RO also denied a compensable rating for eczema of the bilateral hands.

The Veteran testified at an RO hearing in September 2008.  A copy of the hearing transcript has been associated with the claims file.

In a July 2010 rating decision, the RO granted separate noncompensable ratings for left fibular arthralgia, status post excision, under Diagnostic Code 5262, effective October 5, 2005; and for surgical scars on the left lower extremity, status post surgical excision, under Diagnostic Code 7805, effective October 05, 2005.  Therefore, the Board has recharacterized the issues as listed above.



FINDINGS OF FACT

1.  The Veteran has arthritis of the left hip that results in some painful motion and limited passive motion; the Veteran had full active range of motion.

2.  The Veteran has a partial fibula non-union that does not result in any knee or ankle disability.

3.  The Veteran has two post-surgical scars, on the left thigh and left fibular area, which are nontender, superficial, and stable.

4.  Prior to January 22, 2007, the Veteran's eczema of the bilateral hands affected less than 5 percent of total body surface or exposed areas, and was treated with topical medications only.

5.  From January 22, 2007, the Veteran's eczema of the bilateral hands affected less than 5 percent of total body surface or exposed areas, and was treated with systemic and topical corticosteroids without relief.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cystic lesion, status post removal, of the left femoral neck.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5251-5255 (2010).

2.  The criteria for a compensable rating for left fibular arthralgia, status post excision, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010), 

3.  The criteria for a compensable rating for surgical scars on the lower left extremity, status post excision, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7801-7805 (2008).

4.  Prior to January 22, 2007, the criteria for a compensable rating for eczema of the bilateral hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).

5.  From January 22, 2007, the criteria for a 10 percent rating for eczema of the bilateral hands have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  An additional letter dated March 2006 informed the Veteran of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in August 2008.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims folder.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's lower left extremity and skin conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

1.  Cystic lesion, status post removal, of the left femoral neck and left fibular arthralgia, status post excision.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5015 for a cystic lesion, status post removal, of the left femoral neck, and a noncompensable rating under Diagnostic Code 5262 for left fibular arthralgia, status post excision.  Because the evidence for these disabilities is overlapping, they will be discussed together.

Diagnostic Code 5015 instructs the rater to evaluate the disability based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251, a 10 percent disability rating applies where the Veteran has limitation of extension of the thigh to 5 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 45 degrees.  A 20 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 30 degrees.  A 30 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 20 degrees.  A 40 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 10 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 percent disability rating applies where the Veteran has limitation of rotation of the thigh, and cannot toe-out more than 15 degrees with the affected leg.  A 10 percent disability rating also applies where the Veteran has limitation of adduction of the thigh such that the Veteran cannot cross his legs.  A 20 percent disability rating applies where the Veteran has limitation of abduction of the thigh, and motion is lost beyond 10 degrees.

According to VA standards, full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  See 38 C.F.R. § 4.71, Plate II.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 percent disability rating applies where the Veteran has malunion of the femur with a slight knee or hip disability.  A 20 percent disability rating applies where the Veteran has malunion of the femur with a moderate hip disability.  A 30 percent disability rating applies where the Veteran has malunion of the femur with a marked hip disability.  A 60 percent disability rating applies where the Veteran has a fracture of the surgical neck of the femur, with a false joint.  A 60 percent disability rating also applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and where weightbearing is preserved with the aid of a brace.  An 80 percent disability rating applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, and with loose motion (spiral or oblique fracture).

Additionally, the Board notes that Diagnostic Code 5251, 5252, 5253, and 5255 contemplate limitation of motion of the hip joint.  To assign separate disability ratings would therefore constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261- 62.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 10 percent rating applies where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace. 

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran underwent a VA examination in February 2006.  He stated that he had pain in his left hip, rated as 6/10 in severity.  Occasionally, he experienced flare-ups to 7/10.  He also had bilateral knee pain in the morning and when walking on stairs.  He took Tylenol 3 times per day for hip and knee pain.  He did not utilize any assistive devices.  On physical examination, range of motion of the left hip was normal.  There was no significantly weakened motion against resistance or after repetitive movement.  Range of motion of the knees was also normal, but with crepitation.  X-rays of the left hip showed mild degenerative joint disease and a mild deformity of the left femoral neck with cystic areas.  Knee x-rays showed mild degenerative joint disease.

VA treatment records dated January 2007 reflect normal hip strength and normal range of motion for the lower extremities.

An April 2007 x-ray revealed a deformity of the mid-fibular shaft due to an old fracture.  No other abnormalities were noted.

The Veteran submitted a statement dated July 2007.  He stated that he had constant pain in his in his lower left leg for the past 6 months, particularly where he had previously had surgery for a bone graft.  This pain made it difficult for him to walk without favoring his left leg.

During an October 2007 VA examination for scars, the examiner noted that the Veteran had normal range of motion in his left hip.

The Veteran testified at an RO hearing in September 2008.  He stated that pain "comes and goes," and rated it as 6/10 in severity.  He experienced occasional sharp pains, rated as 8/10.  The Veteran was a runner and could "feel it" during his runs.  He could put full weight on his left leg and walk up stairs.  He denied any swelling, numbness, tingling, or burning.

The Veteran underwent a VA examination in April 2009.  He reported pain in the bilateral hips, but denied any knee pain.  On examination, the Veteran had a normal gait without the use of assistive devices.  He had full range of motion in the knees without pain.  He also had full range of motion of the left hip, though he experienced pain from 30 degrees abduction to 40 degrees rotation.  There was increased pain, fatigability, and lack of endurance following repetitive motion.  However, there was no change in overall range of motion.  There was no numbness in the lower extremities.  X-rays showed postsurgical changes for a cyst of the left femoral neck, and mild degenerative joint disease of the left hip.

The Veteran was afforded an additional VA examination in October 2009.  The Veteran reported intermittent pain in his left fibular area.  Physical examination indicated a deformity with partial nonunion at the proximal mid-shaft.  Weight-bearing, standing, and walking were unaffected.  No pain was elicited during palpation, range of motion testing, or ambulation.

VA treatment records dated April 2010 show the Veteran was seen for hip pain.  He wanted to run 4 to 7 miles and maintain an active lifestyle.  Examination revealed some limitation of passive range of motion in the hip, though specific measurements in degrees were not recorded.  The Veteran had full active range of motion.  Strength was normal.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's cystic lesion, status post removal, of the left femoral neck.  The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5015, which rates disabilities under Diagnostic Code 5003.  A higher 20 percent rating under Diagnostic Code 5003 is not warranted as the evidence of record does not reflect arthritis that results in occasional incapacitating exacerbations.

Diagnostic Code 5251, which contemplates limitation of extension of the thigh, does not allow for ratings in excess of 10 percent.  Moreover, the Board notes that VA examinations in 2006 and 2009 reflect normal range of motion for the hip with respect to extension.

A 20 percent disability rating under Diagnostic Code 5252 applies where the Veteran has limitation of flexion of the thigh to 30 degrees.  Here, the evidence of record does not reflect this level of limited flexion.  VA examinations in 2006 and 2009 reflect normal range of motion for the hip with respect to flexion.  Additional records dated April 2010 show some limitation of passive motion.  However, the Veteran had full active range of motion.

Under Diagnostic Code 5253, a higher 20 percent disability rating applies where the Veteran has limitation of abduction of the thigh, and motion is lost beyond 10 degrees.  While the Veteran was shown to have experienced pain from 30 degrees abduction to 40 degrees rotation during his April 2009 examination, these findings do not rise to a level of impairment contemplated by the 20 percent rating under Diagnostic Code 5253.  The Veteran's abduction clearly exceeds 10 degrees, even when factoring in pain on motion.

Under Diagnostic Code 5255, a higher 20 percent disability rating applies where the Veteran has malunion of the femur with a moderate hip disability.  The evidence reflects a deformity of the left femoral neck.  However, as discussed above, range of motion of the hip was not significantly limited.  While there was evidence of pain with abduction and rotation, as well as some limited passive range of motion, this does not rise to a "moderate" level of disability contemplated by the 20 percent rating under Diagnostic Code 5255.

A compensable rating for left fibular arthralgia under Diagnostic Code 5262 is also not warranted.  This Diagnostic Code states that a 10 percent rating applies where there is malunion of the tibia and fibula with slight knee or ankle disability.  The October 2009 VA examination revealed a partial nonunion of the left fibula.  However, the evidence does not demonstrate that this partial nonunion results in a slight knee or ankle disability.  While the Veteran reported some knee pain in February 2006, he had normal range of motion in the knee in February 2006, January 2007 and April 2009.  He also denied having any knee pain in April 2009.  The Veteran has not asserted that he has any ankle disability, and the available treatment records and examination reports do not reflect complaints or diagnoses related to the ankle.  Finally, the October 2009 VA examiner indicated in his report that the partial nonunion of the fibula did not affect motion of a joint.  Therefore, a compensable rating under Diagnostic Code 5262 is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as joint pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.
2.  Surgical Scars on the Lower Left Extremity, Status Post Excision

Initially, it should be noted that VA regulations for evaluating disabilities of the skin were revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The current claim for an increased evaluation was received in October 2005.  Thus, the revised regulations are applicable to this claim.  Parenthetically, the Board also notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008), and therefore the revised criteria are not for application in this appeal.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  However, as limitation of function was discussed earlier, separate ratings for limitation of function for scars would not be appropriate.  See 38 C.F.R. § 4.14 (2010).

The Veteran was afforded a VA examination in February 2006.  He had a nontender 5 cm. scar on the left proximal femur.  The Veteran stated that it was painful when bending.  There was also a 10 cm. scar on the lateral part of the fibula.  It was nontender on palpation, but the Veteran reported having occasional sharp pains from this scar.  There was no malignancy and no urticaria.

The Veteran underwent an additional VA examination in August 2007.  There was a nontender 5 cm. scar in the area of the left humeral head.  There was also a 10 cm. scar near the left fibula, which the Veteran indicated was painful with bending.

During an additional examination in October 2007, the Veteran was found to have a 13 cm. long scar on the lateral aspect of the left thigh.  The scar was faint and superficial.  It was not tender or hypersensitive.  There was no keloid formation, and the scar was well-healed and stable.  There was no impairment of function due to the scar, and left hip range of motion was noted to be normal.  The Veteran also had a 12 cm. scar on the lateral aspect of the middle of the left calf.  It was faint and superficial.  It was not tender or hypersensitive.  There was no keloid formation.  The scar was well-healed and stable.  There was no impairment of function due to the scar.

The Veteran testified at an RO hearing in September 2008.  With respect to his scars, he noted that he had some numbness along the scar on his hip.

Based on the evidence of record, the Board finds that compensable ratings for scars are not warranted.  While the Veteran reported some pain associated with his scars in testimony and during examinations in February 2006 and August 2007, no pain was present on examination.  Moreover, available VA treatment records do not reflect any complaints regarding pain or other impairment related to the Veteran's scars.  In October 2007, the Veteran's scars were noted to be nontender, superficial, and stable.  They did not result in any functional impairment.  The Veteran also reported some numbness associated with one of his scars during his 2008 hearing.  However, a comparison between these findings and the criteria in the applicable diagnostic codes for scars indicates that a compensable rating for the Veteran's scars is not warranted.

As noted earlier, the Board must assess the competence and credibility of the Veteran.  See Buchanan, supra.  See also Washington, supra.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and numbness.  See, Layno, supra.  The Board finds the Veteran to be credible with respect to some of the reported symptoms.  However, although the Veteran has reported occasional pain with the scar of the fibula, repeat examination has not revealed objective evidence of a painful scar (see, e.g., Diagnostic Code 7804 which requires superficial scars to be painful "on examination").  As such, the Board has accorded greater probative weight to the objective evidence in this case with respect to the Veteran's scars.

3.  Eczema of the Bilateral Hands

The Veteran is currently assigned a 0 percent (noncompensable) rating under Diagnostic Code 7806.

As discussed above, the regulations governing disabilities of the skin were recently amended.  However, the amendment is effective for claims filed on and after October 23, 2008); and the Board notes that the disorder under consideration is rated under Diagnostic Code 7806.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Accordingly, the regulations as amended in 2008 are inapplicable to this issue.

Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

The Veteran was afforded a VA examination in February 2006.  He had red and white scale spaces in the area of both wrists and fingers.  It was more noticeable on the volar part.  He treated his condition with a number of creams, but these provided no relief.  The examiner indicated that the condition affected less than 1 percent of body surface, and mildly impaired the Veteran in his ability to be a school instructor.  

VA treatment records show the Veteran was seen in January 2007 for a rash on his hands.  On examination, both hands had dry scales on the palms, greater on the right than the left.  There were also thick papules along the sides of the fingers.  There was mild inflammation but no ulceration.  He was given a Kenalog injection and prescribed Clobetasol and Dermacerin topical medications.  

Additional records dated March 2007 reflect that the Veteran's condition had not improved despite the Kenalog injection and prescribed medications.  On examination, the bilateral hands had a thick, dry scale on the palmar surface, along the sides of the fingers, and on the finger pads.  The left wrist also had a thick scale.  The skin was not inflamed.  A biopsy of the Veteran's skin was inconclusive.

The Veteran was afforded an additional VA examination in August 2007.  The Veteran reported that his condition was still itchy, and that his condition had not improved with treatment.  On examination, there was white scaling and crusting on both volar surfaces with some mild white scaling on the backs of the fingers.  It covered about 30 percent of the volar portion of the hands and wrists, and 1 percent of total body surface.

The Veteran testified at an RO hearing in September 2008.  With respect to his eczema, he stated that the condition caused his hands and wrists to be scaly and itchy, though he denied any pain.  If he picked at it, he would bleed.  The condition worsened during the winter, and none of his treatments had any effect.

The Veteran underwent a VA examination in October 2009.  The Veteran stated that he had constant, itchy, scaly hands.  He had been treated with Kenoconazole during the past 12 months.  Physical examination revealed a dry, scaly rash on the bilateral hands.  The condition affected less than 5 percent of total body area and less than 5 percent of exposed areas.

Based on the evidence of record, the Board finds that a 10 percent rating is warranted from January 22, 2007.  Prior to that date, a compensable rating is not warranted.

Throughout the period on appeal, the Veteran's condition was not found to cover at least 5 percent of his total body surface, or 5 percent of exposed areas.  Moreover, prior to January 22, 2007, the Veteran's condition was treated with topical medications only.  However, treatment records dated January 22, 2007, show the Veteran received a Kenalog injection along with additional topical medications.  Nevertheless, the Veteran's condition did not improve.  While there is no indication of any further systemic treatments, the Veteran continued to be treated with topical medications, including corticosteroids, without improvement.  The Board finds that the Veteran's eczema, which persisted despite treatment with injected and topical steroids, is consistent with a level of disability approximated by a 10 percent rating.  

A higher 30 percent rating is not warranted from January 22, 2007, as the Veteran's eczema does not affect 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas.  Moreover, systemic therapy was not administered for a total duration of six weeks or more.  The February 2006 VA examiner also noted that the Veteran's eczema only mildly affected his occupational duties as a school instructor.  This level of impairment is not consistent with a 30 percent rating.

As noted earlier, the Board must assess the competence and credibility of the Veteran.  See Buchanan, supra.  See also Washington, supra.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain, itching, and bleeding.  See, Layno, supra.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lower left extremity disabilities and eczema with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for cystic lesion, status post removal, of the left femoral neck is denied.

A compensable rating for left fibular arthralgia, status post excision, is denied.

A compensable rating for surgical scars on the lower left extremity, status post excision, is denied. 

A compensable rating for eczema of the bilateral hands is denied prior to January 22, 2007.

A 10 percent rating for eczema of the bilateral hands is granted from January 22, 2007, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


